Citation Nr: 0210684	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for status post proximal tibial osteotomy of the left 
knee.  


REPRESENTATION

Appellant represented by:	the veteran's father 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to May 
1970.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted compensation for the status post 
proximal tibial osteotomy of the left knee pursuant to 
38 U.S.C. § 1151 (West 1991) and assigned a 20 percent 
disability evaluation.  In October 2000, this matter was 
transferred to the RO in Houston, Texas.   

This matter was remanded to the RO in June 2000 for 
additional development.  

In a February 1999 rating decision, the veteran's claim for a 
total rating based upon individual unemployability was 
denied.  The veteran filed a timely notice of disagreement 
and a statement of the case was issued on August 8, 2000.  
The veteran did not file a timely substantive appeal.  
Accordingly, that issue is not on appeal and will be 
discussed no further herein.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202, 20.302 (2001).   


FINDING OF FACT

1.  Prior to July 11, 1994, the veteran's left knee 
disability was manifested by X-ray findings of degenerative 
joint disease with slight limitation of motion and pain with 
motion.  

2.  From July 11, 1994, the status post proximal tibial 
osteotomy of the left knee is principally manifested by X-ray 
findings of status post proximal osteotomy with five metallic 
staples and a deformity of the lateral tibial plateau with 
thinning of the posterior portion of the proximal osteotomy 
slice; complaints of pain; and objective findings of 
crepitus, laxity, atrophy of the left leg, weakened movement, 
and joint incongruity of the left lateral knee with excessive 
valgus deformity in flexion which requires the use of a 
brace.   


CONCLUSION OF LAW

1.  Prior to VA treatment on July 11, 1994, the veteran's 
left knee disability was 10 percent disabling.  38 U.S.C.A. 
§§ 1151, 1155 (West 1991); 38 C.F.R. §§ 3.322, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (2001).  

2.  For the period from June 11, 1994, the status post 
proximal tibial osteotomy of the left knee subject to 
compensation under 38 U.S.C.A. § 1151, is 30 percent 
disabling (40 percent overall impairment, minus 10 percent 
for impairment prior to VA treatment).  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.322, 4.22, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in active duty from December 1967 to May 
1970. 

A July 1994 operation report indicates that the veteran 
underwent a left high tibial osteotomy fixation with staples.  

A July 1994 VA treatment record indicates that the veteran 
requested a left knee immobilizer from the brace shop.  

In a March 1995 medical examination report, Dr. C.L. stated 
that physical examination revealed severe valgus deformity of 
the left knee.  The veteran lacked about 15 to 20 degrees of 
full extension and he was able to flex to 95 to 100 degrees.  
There was significant ligamentous laxity in the lateral 
compartment.  X-ray examination revealed severe degenerative 
arthritic changes in the left knee in the medial and lateral 
compartments.  The lateral tibia osteotomy was healed and 
there appeared to be some subsidence of the lateral tibia 
plateau causing a little angular deformity.  

A June 1995 VA treatment record reveals that the range of 
motion of the left knee was 5 degrees to 100 degrees.  There 
was crepitus.  The impression was undercorrection of 
deformity with continuous symptoms with an improvement with a 
brace.  The possibility of redoing the osteotomy was 
discussed.  

A June 1995 X-ray examination revealed tricompartmental 
osteoarthritic changes.  It was noted that the veteran was 
status post lateral tibial plateau reconstruction given the 
degree of residual depression (post-fracture).  

In a May 1996 medical evaluation report, Dr. J.S.H., an 
orthopedic surgeon, stated that the veteran wore a custom-
made ACL-type brace on the left knee because of pain and 
subjective instability.  Examination of the left knee 
revealed a valgus deformity of the left knee.  He had about a 
5 degree flexion contracture and full flexion.  He had some 
chronic medial instability  

In a June 1996 evaluation report, Dr. R.M., an orthopedic 
surgeon, stated that the range of motion of the veteran's 
left knee was flexion to 118 degrees and a limitation of 
extension of 5 degrees.  He had 6 degrees of valgus 
deformity.  There was evidence of effusion.  X-ray 
examination revealed status post high tibial osteotomy with 
degenerative joint disease in the medial compartment and a 
mild degenerative changes in the patellofemoral compartment.  
Dr. R.M. stated that the veteran was a candidate for 
rehabilitation and the salvage operation would be a total 
knee replacement.  

A July 1998 VA examination report indicates that physical 
examination revealed that the veteran walked with a severe 
limp and he used a left knee brace.  There was no effusion.  
Range of motion in the left knee was zero to 110 degrees.  
There was patellofemoral crepitus on the left.  Alignment on 
the left was 7 degrees of valgus in the extended position.  
With increased flexion, the valgus deformity gradually 
increased to a maximum of 25 degrees.  There was medial 
laxity with increased flexion.  X-ray examination revealed 
severe degenerative joint disease of both knees, severe on 
the left, and a status post proximal osteotomy of the left 
knee with five metallic staples and a deformity of the 
lateral tibial plateau of the left knee with thinning of the 
posterior portion of the proximal osteotomy slice.  The 
impression was degenerative joint disease of both knees 
especially in the medial compartments; status post proximal 
tibial osteotomy of the left knee and joint incongruity of 
the left lateral knee with excessive valgus deformity in 
flexion secondary to the osteotomy.  The examiner stated that 
the attempt to alleviate the veteran's degenerative joint 
disease by a proximal tibial osteotomy misfired and the 
veteran was now much worse than before.  The examiner stated 
that either the proximal tibial bone was not cut properly or 
aseptic necrosis developed in the slice due to disruption of 
the blood supply.  The examiner stated that when the knee was 
straight, the problem was not readily apparent, but when the 
left knee flexed, it deviated into as much as 25 degrees of 
valgus creating a rocking movement and a marked sensation of 
instability.  The examiner stated that the veteran had 
atrophy of the left leg with weakened movement and excess 
fatigability but no neurological incoordination.    

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).  

Under Diagnostic Code 5262, impairment of tibia and fibula, a 
10 percent evaluation is warranted for malunion of the tibia 
and fibula with slight ankle or knee disability, and a 20 
percent rating is warranted for malunion of the tibia and 
fibula with moderate ankle or knee disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2001).  Impairment of the 
tibia and fibula represented by malunion with marked knee or 
ankle disability warrants a 30 percent disability rating.  
Id.  When impairment of the tibia and fibula results in 
nonunion with loose motion and necessitating a brace, a 40 
percent rating is warranted.  Id. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
assigned.  Id.  With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, a 10 
percent rating is assigned.  Id.  The Schedule notes that the 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2001).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Legal Analysis

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for entitlement to a disability evaluation in 
excess of 20 percent for status post proximal tibial 
osteotomy of the left knee, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his left knee disorder.  
He and his representative have been provided with a statement 
of the case and supplemental statements of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In a 
May 2001 letter, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Discussion

Evaluation of the left knee disability prior to June 11, 1994

In cases in which a pre-existing disability is aggravated by 
VA treatment, the percentage compensation payable under 
38 U.S.C.A. § 1151 is determined by subtracting the degree of 
disability prior to the VA treatment (if ascertainable) from 
the current overall degree of disability (except if total).  
38 C.F.R. §§ 3.322, 4.22 (2001); VAOPGCPREC 4-2001.

In the present case, the medical evidence shows that the 
veteran had a pre-existing left knee disability prior to the 
July 1994 operation.  The July 1994 hospital summary 
indicates that the veteran had a history of severe 
degenerative joint disease of the left knee.  It was noted 
that the veteran experienced severe pain.  Examination of the 
left knee revealed range of motion from 3 degrees to 120 
degrees.  There was no effusion.  There was evidence of 
medial joint line tenderness.  There was no lateral joint 
line tenderness.  There was slight crepitus.  X-ray 
examination revealed severe medial compartment degenerative 
joint disease.  

The Board finds that prior to the July 1994 VA medical 
treatment, the pre-existing left knee disability was 10 
percent disabling under Diagnostic Code 5003 and 5260.  The 
medical evidence demonstrates that there are X-ray findings 
of degenerative joint disease of the left knee.  There 
medical evidence shows that there is a limitation of flexion 
to 120 degrees.  This limitation of flexion is not 
compensable under Diagnostic Code 5260.  However, a 10 
percent evaluation is warranted under Diagnostic Code 5003 
since there is evidence of limitation of motion objectively 
confirmed by satisfactory evidence of painful motion.  Thus, 
the Board  finds that the left knee disability was 10 percent 
disabling prior to the July 11, 1994 VA medical treatment.  


Evaluation of the left knee disability from June 11, 1994

The RO has rated the status post proximal tibial osteotomy of 
the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
limitation of flexion of the leg.  The RO has assigned a 20 
percent evaluation from October 1, 1994.    

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the status post proximal tibial 
osteotomy of the left knee is consistent with the rating 
criteria found in Diagnostic Code 5262, impairment of the 
tibia and fibula.  The evidence of record shows that the 
veteran underwent a left high tibial osteotomy.  His primary 
symptoms consist of joint incongruity of the left lateral 
knee with excessive valgus deformity in flexion secondary to 
the osteotomy.  The evidence shows that when the knee is 
flexed, it deviates as much as 25 degrees of valgus creating 
a rocking movement and a marked sensation of instability 
requiring the use of a brace.  The Board finds that 
Diagnostic Code 5262 is most appropriate, since the criteria 
includes nonunion of the tibia with loose motion requiring 
the use of a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  The Board also notes that Diagnostic Code 5262 
provides a maximum 40 percent rating and the highest possible 
rating under Diagnostic Code 5260 is a 30 percent rating.  
Thus, application of Diagnostic Code 5262 is to the veteran's 
advantage.

In applying the law to the existing facts, for the reasons 
expressed below, the record demonstrates the requisite 
objective manifestations for a 40 percent rating under 
Diagnostic Code 5262.  The medical evidence shows that the 
veteran underwent a left high tibial osteotomy fixation with 
staples in July 1994.  The medical evidence shows that the 
lateral tibia osteotomy healed, but there appeared to be some 
subsidence of the lateral tibia plateau causing angular 
deformity.  The July 1998 VA examination report indicates 
that the examiner stated that the attempt to alleviate the 
veteran's degenerative joint disease by a proximal tibial 
osteotomy misfired and the veteran was now much worse than 
before.  The examiner stated that either the proximal tibial 
bone was not cut properly or aseptic necrosis developed in 
the slice due to disruption of the blood supply.  The 
examiner indicated that when the knee was straight, the 
problem was not readily apparent, but when the left knee 
flexed, it deviated into as much as 25 degrees of valgus 
creating a rocking movement and a marked sensation of 
instability.  X-ray examination revealed status post proximal 
osteotomy of the left knee with five metallic staples and a 
deformity of the lateral tibial plateau of the left knee with 
thinning of the posterior portion of the proximal osteotomy 
slice.  The impression was status post proximal tibial 
osteotomy of the left knee and joint incongruity of the left 
lateral knee with excessive valgus deformity in flexion 
secondary to the osteotomy.  

The medical evidence shows that there are objective findings 
of ligamentous laxity, crepitus, chronic medial instability, 
limitation of flexion to 110 degrees, and limitation of 
extension of 5 degrees.  The veteran had complaints of pain.  
The medical evidence shows that the veteran requires the use 
of a knee brace and the brace improved the symptoms.  

The Board finds that the assignment of a 40 percent 
disability evaluation is warranted under Diagnostic Code 5262 
since the medical evidence shows that the veteran has 
impairment of the tibia which causes joint incongruity of the 
left knee with loose motion on flexion and requires the use 
of a brace.  See 38 C.F.R. § 4,71a, Diagnostic Code 5262.  

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the knee.  There is no evidence of ankylosis of 
the left knee.  Therefore, Diagnostic Code 5256 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2001).  There is no evidence of limitation of extension to 
45 degrees.  Limitation of extension of the left knee was 
only limited to 5 degrees.  Thus, a rating in excess of 40 
percent is not warranted under Diagnostic Code 5261, 
limitation of extension of the knee.    

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a 40 percent evaluation is 
warranted since October 1, 1994.  There is no evidence that 
the veteran's service-connected disability has met the 
criteria for a higher rating at any time since October 1, 
1994.  It appears from the medical evidence that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted.

Application of 38 C.F.R. §§ 3.322(a) and 4.22

In an April 2001 opinion, the VA General Counsel determined 
that 38 C.F.R. §§ 3.322(a) and 4.22 were applicable to the 
rating of disabilities compensated under 38 U.S.C.A. § 1151.  
Therefore, the degree of disability existing at the time of 
the treatment at issue should be deducted from the present 
degree of disability unless the present degree of disability 
is total.  See VAOPGCPREC 4-2001 (Feb. 2, 2001).

In the instant case, the present degree of disability of the 
left knee is 40 percent.  The degree of disability of the 
left knee prior to the VA medical treatment in July 1994 was 
10 percent, which results in a net rating of 30 percent.  To 
this extent, the benefits sought on appeal are granted.



ORDER

Entitlement to a net rating of 30 percent for status post 
proximal tibial osteotomy of the left knee is granted, 
subject to controlling regulations governing the payment of 
monetary awards.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

